Exhibit 10.1

 

CERTIFICATE OF INCORPORATION

OF

SIMPSON MANUFACTURING CO., INC.

 

ARTICLE I

 

The name of the corporation (the “Corporation”) is:

 

SIMPSON MANUFACTURING CO., INC.

 

ARTICLE II

 

The address of the Corporation’s registered office in the State of Delaware is
1209 Orange Street, in the City of Wilmington, County of New Castle.  The name
of the Corporation’s registered agent at such address is The Corporation Trust
Company.

 

ARTICLE III

 

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of
Delaware.

 

ARTICLE IV

 

1.             The total number of shares of all classes of stock which the
Corporation shall have authority to issue is twenty-five million (25,000,000),
of which five million (5,000,000) shares shall be Preferred  Stock of the par
value of one cent per share ($0.01), and twenty million (20,000,000) shares
shall be Common Stock of the par value of one cent per share ($0.01).

 

2.             The Board of Directors is authorized, subject to limitations
prescribed by law and the provisions of this Article IV, to provide for the
issuance of shares of Preferred Stock in series, and by filing a certificate
pursuant to the applicable law of the State of Delaware, to establish from time
to time the number of shares to be included in each such series, and to fix the
designation, powers, preferences, and rights of the shares of each such series
and the qualifications, limitations and restrictions thereof.

 

The authority of the Board with respect to each series shall include, but not be
limited to, determination of the following:

 

(a)  the number of shares constituting that series and the distinctive
designation of that series;

 

(b)  the dividend rate on the shares of that series, whether dividends shall be
cumulative, and, if so, from which date or dates, and the relative rights of
priority, if any, of payment of dividends on shares of that series;

 

(c)  whether that series shall have voting rights, in addition to the voting
rights provided by law, and, if so, the terms of such voting rights;

 

(d)  whether that series shall have conversion privileges, and, if so, the terms
and conditions of such conversion, including provision for adjustment of the
conversion rate in such events as the Board of Directors shall determine;

 

(e)  whether or not the shares of that series shall be redeemable, and, if so,
the terms and conditions of such redemption, including the date or dates upon or
after which they shall be

 

--------------------------------------------------------------------------------


 

redeemable, and the amount per share payable in case of redemption, which amount
may vary under different conditions and at different redemption dates;

 

(f)  whether that series shall have a sinking fund for the redemption or
purchase of shares of that series, and, if so, the terms and amount of such
sinking fund;

 

(g)  the rights of the shares of that series in the event of voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, and the
relative rights of priority, if any, of payment of shares of that series; and

 

(h)  any other relative rights, preferences and limitations of that series.

 

3.             In furtherance of the foregoing authority and not in limitation
of it, the Board of Directors is expressly authorized, in the resolution or
resolutions providing for the issue of a series of Preferred Stock,

 

(a)  to subject the shares of such series, without the consent of the holders of
such shares, to being converted into or exchanged for shares of another class or
classes of stock of the Corporation, or to being redeemed for cash, property or
rights, including securities, all on such conditions and on such terms as may be
stated in such resolution or resolutions, and

 

(b)  to make any of the voting powers, designations, preferences, rights and
qualifications, limitations or restrictions of the shares of the series
dependent upon facts ascertainable outside this Certificate of Incorporation.

 

4.             Whenever the Board of Directors shall have adopted a resolution
or resolutions to provide for

 

(a)  the issue of a series of Preferred Stock,

 

(b)  a change in the number of authorized shares of a series of Preferred Stock,
or

 

(c)  the elimination from this Certificate of Incorporation of all references to
a previously authorized series of Preferred Stock by stating that none of the
authorized shares of a series of Preferred Stock are outstanding and that none
will be issued,

 

the officers of the Corporation shall cause a certificate, setting forth a copy
of such resolution or resolutions and, if applicable, the number of shares of
stock of such series, to be executed, acknowledged, filed and recorded, in order
that the certificate may become effective in accordance with the provisions of
the General Corporation Law of the State of Delaware, as from time to time
amended.  When any such certificate becomes effective, it shall have the effect
of amending this Certificate of Incorporation, and wherever such term is used in
this Certificate of Incorporation, it shall be deemed to include the effect of
the provisions of any such certificate.

 

5. Any holder of shares of Common Stock, or of shares of any series of Preferred
Stock which is entitled to vote with the holders of Common Stock in the election
of directors of the Corporation, shall be entitled at all elections of directors
to as many votes as shall equal the number of votes which (except for this
provision as to cumulative voting) he would be entitled to cast for the election
of directors with respect to his shares of stock multiplied by the number of
directors to be elected, and such holder may cast all of such votes for a single
candidate or may distribute them among the number to be voted for, or for any
two or more of them as he may see fit.  However, no stockholder shall be
entitled to cumulate votes (i.e., cast for any candidate a number of votes
greater than the number of votes which such stockholder normally is entitled to
cast) unless such candidate or candidates’ names have been placed in nomination
prior to the meeting in accordance with the Bylaws of the Corporation, and the
stockholder has given notice of the stockholder’s intention to cumulate his
votes in accordance with the Bylaws of the Corporation.  If any one stockholder
has given such notice, all stockholders may cumulate their votes for any
candidate duly nominated in accordance with the procedure as set forth in the
Bylaws.

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

1.             The authorized number of directors of the Corporation shall be
fixed from time to time by resolution of the Board of Directors.

 

2.             The Board of Directors (other than those directors elected by the
holders of any series of Preferred Stock voting separately from the holders of
Common Stock in any election of directors, as may be provided for or fixed
pursuant to the provisions of Article IV of this Certificate of Incorporation)
shall be divided into three classes, designated Class I, Class II, and
Class III, as nearly equal in number as possible, and the term of office of
directors of one class shall expire at each annual meeting of stockholders, and
in all cases as to each director until his successor shall be elected and shall
qualify or until his earlier resignation, removal from office, death or
incapacity.  Additional directorships resulting from an increase in number of
directors shall be apportioned among the classes as equally as possible.  One
class of directors shall be initially elected for a term expiring at the annual
meeting of stockholders to be held in the year 2000, another class shall be
initially elected for a term expiring at the annual meeting of stockholders to
be held in the year 2001, and another class shall be initially elected for a
term expiring at the annual meeting of stockholders to be held in the year
2002.  At each succeeding annual meeting of stockholders, a number of directors
equal to the number of directors of the class whose term expires at the time of
such meeting shall be elected to hold office until the third succeeding annual
meeting of stockholders after their election.

 

3.             Except as otherwise provided for or fixed pursuant to the
provisions of Article IV of this Certificate of Incorporation relating to the
rights of the holders of any series of Preferred Stock to elect additional
directors, and subject to the provisions hereof, newly-created directorships
resulting from any increase in the authorized number of directors, and any
vacancies on the Board resulting from death, resignation, disqualification,
removal, or other cause, may be filled only by the affirmative vote of a
majority of the remaining directors then in office, even though less than a
quorum of the Board.  Any director elected in accordance with the preceding
sentence shall hold office for the remainder of the full term of the class of
directors in which the new directorship was created or in which the vacancy
occurred, and until such director’s successor shall have been duly elected and
qualified, subject to his earlier death, resignation or removal.  Subject to the
provisions of this Certificate of Incorporation, no decrease in the number of
directors constituting the Board shall shorten the term of any incumbent
director.

 

ARTICLE VI

 

The Board of Directors is expressly authorized to make and alter the Bylaws of
the Corporation, without any action on the part of the stockholders.

 

ARTICLE VII

 

Any action which may be taken by stockholders of the Corporation at an annual or
special meeting and which requires the approval of at least a majority of

 

(a)  the voting power of the securities of the Corporation present at such
meeting and entitled to vote on such action, or

 

(b)  the shares of the Common Stock of the Corporation present at such meeting,
may not be effected except at such an annual or special meeting by the vote
required for the taking of such action.  The power of stockholders to consent in
writing, without a meeting, to the taking of any action is specifically denied.

 

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

A director of the Corporation shall not be liable to the Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director,
except to the extent such exemption from liability or limitation thereof is not
permitted under the General Corporation Law of the State of Delaware as the same
exists or may hereafter be amended.  Any amendment, modification or repeal of
the foregoing sentence shall not adversely affect any right or protection of a
director of the Corporation hereunder in respect of any act or omission
occurring prior to the time of such amendment, modification or repeal.

 

ARTICLE IX

 

The Corporation is authorized to indemnify the directors and officers of the
Corporation to the fullest extent permissible under Delaware Law. Any amendment,
modification or repeal of the foregoing sentence shall not adversely affect any
right or protection of a director or officer of the Corporation hereunder in
respect of any act of omission occurring prior to the time of such amendment,
modification or repeal.

 

ARTICLE X

 

The name and mailing address of the incorporator is:

 

Stephen B. Lamson

Simpson Manufacturing Co., Inc.

4637 Chabot Drive, Suite 200

Pleasanton, CA 94588

 

IN WITNESS WHEREOF the incorporator has signed this certificate as of this 23rd
day of February, 1999.

 

 

 

By

/s/ Stephen B. Lamson

 

 

 

 

 

Name:

Stephen B. Lamson

 

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF MERGER

OF

SIMPSON MANUFACTURING CO., INC.,

A CALIFORNIA CORPORATION,

WITH AND INTO

SIMPSON MANUFACTURING CO., INC.,

A DELAWARE CORPORATION

 

Pursuant to section 252 of the General Corporation Law of the State of Delaware,
Simpson Manufacturing Co., Inc., a Delaware corporation (“Simpson Delaware”),
hereby certifies as follows with respect to the merger of Simpson Manufacturing
Co., Inc., a California corporation (“Simpson California”), with and into
Simpson Delaware:

 

First: The name and state of incorporation of each of the constituent
corporations is as follows:

 

Name

 

State of Incorporation

 

 

 

Simpson Manufacturing Co., Inc.

 

California

 

 

 

Simpson Manufacturing Co., Inc.

 

Delaware

 

Second: An Agreement and Plan of Merger (“the Merger Agreement”), by and between
Simpson California and Simpson Delaware, dated as of May 3, 1999, has been
approved, adopted, certified, executed and acknowledged by each of the
constituent corporations in accordance with the requirements of
subsection (c) of section 252 of the General Corporation Law of the State of
Delaware.

 

Third: The name of the surviving corporation is Simpson Manufacturing Co., Inc.
(the “Surviving Corporation”).

 

Fourth: The Certificate of Incorporation of Simpson Delaware shall be the
Certificate of Incorporation of the surviving Corporation.

 

Fifth: The executed Merger Agreement is on file at the principal place of
business of the Surviving Corporation, 4637 Chabot Drive, Suite 200, Pleasanton,
California, and a copy of the Merger Agreement will be furnished by the
Surviving Corporation, on request and at no cost, to any stockholder of either
constituent corporation.

 

Sixth: Simpson California has authority to issue twenty-five million
(25,000,000) shares, including twenty million (20,000,000) shares of common
stock, no par value, and five million (5,000,000) shares of preferred stock, no
par value.

 

In witness whereof, the Surviving Corporation has caused this certificate to be
executed by the undersigned officer thereunto duly authorized this 20th day of
May, 1999

 

 

SIMPSON MANUFACTURING CO., INC.

 

 

 

 

/S/ Stephen B. Lamson

 

 

 

Stephen B. Lamson

 

 

Chief Financial Officer

 

 

Secretary and Treasurer

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS

OF SERIES A PARTICIPATING PREFERRED STOCK

OF

SIMPSON MANUFACTURING CO., INC.

 

Pursuant to Section 151 of the General Corporation Law
of the State of Delaware

 

I, Stephen B. Lamson, Chief Financial Officer, Secretary and Treasurer of
Simpson Manufacturing Co., Inc. (the “Corporation”), a corporation organized and
existing under the laws of the State of Delaware, DO HEREBY CERTIFY:

 

1.  That no shares of the Series A Participating Preferred Stock of the
Corporation have been issued.

 

2.  That, pursuant to the authority conferred on the Board of Directors by the
Certificate of Incorporation of the Corporation, the Board of Directors on
July 29, 1999 adopted the following resolutions

 

which set forth the terms of a series of preferred stock designated as Series A
Participating Preferred Stock:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors of the
Corporation by Article IV of the Certificate of Incorporation, a series of
preferred stock is hereby designated as “Series A Participating Preferred Stock”
of the Corporation and that the designation and amount thereof and the relative
powers, rights, preferences and limitations of the shares of such series are as
follows:

 

(a) Designation and Amount.  The shares of the series of Preferred Stock shall
be designated as “Series A Participating Preferred Stock,” par value $.01 per
share, and the number of shares constituting such series shall be one million
(1,000,000).  Such number of shares may be increased or decreased by resolution
of the Board of Directors; provided, that no decrease shall reduce the number of
shares of Series A Participating Preferred Stock to a number less than that of
the shares then outstanding plus the number of shares issuable upon exercise of
outstanding rights, options or warrants or upon conversion of outstanding
securities issued by the Corporation.

 

(b) Dividends and Distributions.

 

(i) Subject to the prior and superior rights of the holders of any shares of any
series of Preferred Stock ranking prior and superior to the shares of Series A
Participating Preferred Stock with respect to dividends or distributions (except
as provided in paragraph (f) below), the holders of shares of Series A
Participating Preferred Stock, in preference to the holders of shares of Common
Stock, par value $.01 per share (the “Common Stock”), of the Corporation and any
other junior stock, shall be entitled to receive, when, as and if declared by
the Board of Directors out of funds legally available for the purpose, in an
amount per share (rounded to the nearest cent) equal to the greater of (x)
$25.00 or (y) subject to the provision for adjustment hereinafter set forth,
1,000 times the aggregate per share amount of all cash dividends, and 1,000
times the aggregate per share amount (payable in kind) of all non-cash dividends
or other distributions (except as provided in paragraph (f) below) other than a
dividend payable in shares of Common Stock or a subdivision of the outstanding
shares of Common Stock (by reclassification or otherwise), declared on the
Common Stock, since the first issuance of any share or fraction of a share of
Series A Participating Preferred Stock.  In the event the Corporation shall at
any time after the first issuance of any share or fraction of a share of
Series A Participating Preferred Stock (A) declare any dividend on Common Stock
payable in shares of Common Stock, (B) subdivide the outstanding Common Stock,
or (C) combine the outstanding Common Stock into a smaller number of shares, by
reclassification or otherwise, then in each such case the amount to which
holders of shares of Series A Participating Preferred Stock were entitled
immediately prior to such event under the preceding sentence shall be adjusted
by multiplying such amount by a fraction the numerator of which is the number of
shares of Common Stock outstanding immediately after such

 

--------------------------------------------------------------------------------


 

event and the denominator of which is the number of shares of Common Stock that
were outstanding immediately prior to such event.

 

(ii) Other than with respect to a dividend on the Common Stock payable in shares
of Common Stock, the Corporation shall declare a dividend or distribution on the
Series A Participating Preferred Stock as provided in subparagraph (i) above at
the same time as it declares a dividend or distribution on the Common Stock. 
The date or dates set for the payment of such dividend or distribution on the
Series A Participating Preferred Stock and the record date or dates for the
determination of entitlement to such dividend or distribution shall be the same
date or dates as are set for the dividend or distribution on the Common Stock.
On any such payment date, no dividend or distribution shall be paid on the
Common Stock until the appropriate payment has been made on the Series A
Participating Preferred Stock.

 

(c) Voting Rights.  The holders of shares of Series A Participating Preferred
Stock shall have the following voting rights:

 

(i) Subject to the provision for adjustment hereinafter set forth, each share of
Series A Participating Preferred Stock shall entitle the holder thereof to 1,000
votes on all matters submitted to a vote of the stockholders of the
Corporation.  In the event the Corporation shall at any time after the first
issuance of any share or fraction of a share of Series A Participating Preferred
Stock (A) declare any dividend on Common Stock payable in shares of Common
Stock, (B) subdivide the outstanding Common Stock into a greater number of
shares, or (C) combine the outstanding Common Stock into a smaller number of
shares, by reclassification or otherwise, then in each such case the number of
votes per share to which holders of shares of Series A Participating Preferred
Stock were entitled immediately prior to such event shall be adjusted by
multiplying such number by a fraction the numerator of which is the number of
shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock outstanding
immediately prior to such event.

 

(ii) Except as otherwise provided herein or by law, the holders of shares of
Series A Participating Preferred Stock and the holders of shares of Common Stock
shall vote together as one class on all matters submitted to a vote of
stockholders of the Corporation.

 

(iii) (A) If at any time dividends on any Series A Participating Preferred Stock
shall be in arrears in an amount equal to six (6) quarterly dividends thereon,
the occurrence of such contingency shall mark the beginning of a period (herein
called a “default period”) which shall extend until such time when all accrued
and unpaid dividends for all previous quarterly dividend periods and for the
current quarterly dividend period on all shares of Series A Participating
Preferred Stock then outstanding shall have been declared and paid or set apart
for payment.  During each default period, all holders of Preferred Stock
(including holders of the Series A Participating Preferred Stock) with dividends
in arrears in an amount equal to six (6) quarterly dividends thereon, voting as
a class, irrespective of series, shall have the right to elect two
(2) Directors.

 

(B) During any default period, such voting right of the holders of Series A
Participating Preferred Stock may be exercised initially at a special meeting
called pursuant to subparagraph (C) of this Section 7(c)(iii) or at any annual
meeting of stockholders, and thereafter at annual meetings of stockholders,
provided that neither such voting right nor the right of the holders of any
other series of Preferred Stock, if any, to increase, in certain cases, the
authorized number of Directors shall be exercised unless the holders of ten
percent (10%) in number of shares of Preferred Stock outstanding shall be
present in person or by proxy.  The absence of a quorum of the holders of Common
Stock shall not affect the exercise by the holders of Preferred Stock of such
voting right.  At any meeting at which the holders of Preferred Stock shall
exercise such voting right initially during an existing default period, they
shall have the right, voting as a class, to

 

--------------------------------------------------------------------------------


 

elect Directors to fill such vacancies, if any, in the Board of Directors as may
then exist up to two (2) Directors, or if such right is exercised at an annual
meeting, to elect two (2) Directors.  If the number which may be so elected at
any special meeting does not amount to the required number, the holders of the
Preferred Stock shall have the right to make such increase in the number of
Directors as shall be necessary to permit the election by them of the required
number.  After the holders of the Preferred Stock shall have exercised their
right to elect Directors in any default period and during the continuance of
such period, the number of Directors shall not be increased or decreased except
by vote of the holders of Preferred Stock as herein provided or pursuant to the
rights of any equity securities ranking senior to or pari passu with the
Series A Participating Preferred Stock.

 

(C) Unless the holders of Preferred Stock shall, during an existing default
period, have previously exercised their right to elect Directors, the Board of
Directors may order,  or any stockholder or stockholders owning in the aggregate
not less than ten percent (10%) of the total number of shares of Preferred Stock
outstanding, irrespective of series, may request, the calling of a special
meeting of the holders of Preferred Stock, which meeting shall thereupon be
called by the Chairman of the Board or the Secretary of the Corporation.  Notice
of such meeting and of any annual meeting at which holders of Preferred Stock
are entitled to vote pursuant to this subparagraph (c)(iii)(C) shall be given to
each holder of record of Preferred Stock by mailing a copy of such notice to him
at his last address as the same appears on the books of the Corporation.  Such
meeting shall be called for a time not earlier than 10 days and not later than
60 days after such order or request or in default of the calling of such meeting
within 60 days after such order or request, such meeting may be called on
similar notice by any stockholder or stockholders owning in the aggregate not
less than ten percent (10%) of the total number of shares of Preferred Stock
outstanding.  Notwithstanding the provisions of this subparagraph (c)(iii)(C),
no such special meeting shall be called during the period within 60 days
immediately preceding the date fixed for the next annual meeting of the
stockholders.

 

(D) In any default period, the holders of Common Stock, and other classes of
stock of the Corporation, if applicable, shall continue to be entitled to elect
the whole number of Directors until the holders of Preferred Stock shall have
exercised their right to elect two (2) Directors voting as a class, after the
exercise of which right (x) the Directors so elected by the holders of Preferred
Stock shall continue in office until their successors shall have been elected by
such holders or until the expiration of the default period, and (y) any vacancy
in the Board of Directors may (except as provided in subparagraph (c)(iii)(B) of
this Section 7) be filled by vote of a majority of the remaining Directors
theretofore elected by the holders of the class of stock which elected the
Director whose office shall have become vacant.  References in this paragraph
(iii) to Directors elected by the holders of a particular class of stock shall
include Directors elected by such Directors to fill vacancies as provided in
clause (y) of the foregoing sentence.

 

(E) Immediately upon the expiration of a default period (x) the right of the
holders of Preferred Stock as a class to elect Directors shall cease, (y) the
term of any Directors elected by the holders of Preferred Stock as a class shall
terminate, and (z) the number of Directors shall be such number as may be
provided for in, or pursuant to, the Certificate of Incorporation or Bylaws
irrespective of any increase made pursuant to the provisions of subparagraph
(c)(iii)(B) of this Section 7 (such number being subject, however, to change
thereafter in any manner provided by law or in the Certificate of Incorporation
or Bylaws).  Any vacancies in the Board of Directors effected by the provisions
of clauses (y) and (z) in the preceding sentence may be filled by a majority of
the remaining Directors, even though less than a quorum.

 

--------------------------------------------------------------------------------


 

(iv) Except as set forth herein, holders of Series A  Participating Preferred
Stock shall have no special voting rights and their consent shall not be
required (except to the extent they are entitled to vote on matters submitted to
the stockholders of the Corporation as set forth herein) for taking any
corporate action.

 

(d) Certain Restrictions.

 

(i) Whenever quarterly dividends or other dividends or distributions payable on
the Series A Participating Preferred Stock as provided in Subsection (b) are in
arrears, thereafter and until all accrued and unpaid dividends and
distributions, whether or not declared, on shares of Series A Participating
Preferred Stock outstanding shall have been paid in full, the Corporation shall
not

 

(A) declare or pay dividends on, make any other distributions on, or redeem or
purchase or otherwise acquire for consideration any shares of stock ranking
junior (either as to dividends or upon liquidation, dissolution or winding up)
to the Series A Participating Preferred Stock;

 

(B) declare or pay dividends on or make any other distributions on any shares of
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Participating Preferred Stock
except dividends paid ratably on the Series A Participating Preferred Stock and
all such parity stock on which  dividends are payable or in arrears in
proportion to the total amounts to which the holders of all such shares are then
entitled;

 

(C) redeem or purchase or otherwise acquire for  consideration shares of any
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Participating Preferred Stock
provided that the Corporation may at any time redeem, purchase or otherwise
acquire shares of any such parity stock in exchange for shares of any stock of
the Corporation ranking junior (either as to dividends or upon dissolution,
liquidation or winding up) to the Series A Participating Preferred Stock; or

 

(D) purchase or otherwise acquire for consideration any shares of Series A
Participating Preferred Stock or any shares of stock ranking on a parity with
the Series A Participating Preferred Stock except in accordance with a purchase
offer made in writing or by publication (as determined by the Board of
Directors) to all holders of such shares upon such terms as the Board of
Directors, after consideration of the respective annual dividend rates and other
relative rights and preferences of the respective series and classes, shall
determine in good faith will result in fair and equitable treatment among the
respective series or classes.

 

(ii) The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under subparagraph (i) of this
Subsection (d), purchase or otherwise acquire such shares at such time and in
such manner.

 

(e) Reacquired Shares.  Any shares of Series A Participating Preferred Stock
purchased or otherwise acquired by the Corporation in any manner whatsoever
shall be retired and canceled promptly after the acquisition thereof.  All such
shares shall upon their cancellation become authorized but unissued shares of
Preferred Stock and may be reissued as part of a new series of Preferred Stock
to be created by resolution or resolutions of the Board of Directors,  subject
to the conditions and restrictions on issuance set forth herein.

 

--------------------------------------------------------------------------------


 

(f) Liquidation, Dissolution or Winding Up.

 

(i) Upon any liquidation (voluntary or otherwise), dissolution or winding up of
the Corporation, no distribution shall be made to the holders of shares of stock
ranking junior (either as to dividends or upon liquidation, dissolution or
winding up) to the Series A Participating Preferred Stock unless,  prior
thereto, the holders of shares of Series A Participating Preferred Stock shall
have received per share, the greater of $1,000.00 or 1,000 times the payment
made per share of Common Stock, plus an amount equal to accrued and unpaid
dividends and distributions thereon, whether or not declared, to the date of
such payment (the “Series A Liquidation Preference”). Following the payment of
the full amount of the Series A Liquidation Preference, no additional
distributions shall be made to the holders of shares of Series A Participating
Preferred Stock unless, prior thereto, the holders of shares of Common Stock
shall have received an amount per share (the “Common Adjustment”) equal to the
quotient obtained by dividing (A) the Series A Liquidation Preference by
(B) 1,000 (as appropriately adjusted as set forth in subparagraph (iii) below to
reflect such events as stock splits, stock dividends and recapitalization with
respect to the Common Stock) (such number in clause (B), the “Adjustment
Number”).  Following the payment of the full amount of the Series A Liquidation
Preference and the Common Adjustment in respect of all outstanding shares of
Series A Participating Preferred Stock and Common Stock, respectively, holders
of Series A Participating Preferred Stock and holders of shares of Common Stock
shall receive their ratable and proportionate share of the remaining assets to
be distributed in the ratio of the Adjustment Number to 1 with respect to such
Preferred Stock and Common Stock, on a per share basis, respectively.

 

(ii) In the event there are not sufficient assets available to permit payment in
full of the Series A Liquidation Preference and the liquidation preferences of
all other series of Preferred Stock, if any, which rank on a parity with the
Series A Participating Preferred Stock then such remaining assets shall be
distributed ratably to the holders of such parity shares in proportion to their
respective liquidation preferences.  In the event there are not sufficient
assets available to permit payment in full of the Common Adjustment, then such
remaining assets shall be distributed ratably to the holders of Common Stock.

 

(iii) In the event the Corporation shall at any time after the first issuance of
any share or fraction of a share of Series A Participating Preferred Stock
(A) declare any dividend on Common Stock payable in shares of Common Stock,
(B) subdivide the outstanding Common Stock, or (C) combine the outstanding
Common Stock into a smaller number of shares, by reclassification or otherwise,
then in each such case the Adjustment Number in effect immediately prior to such
event shall be adjusted by multiplying such Adjustment Number by a fraction the
numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such event.

 

(g) Consolidation, Merger, etc.  In case the Corporation shall enter into any
consolidation, merger, combination or other transaction in which the shares of
Common Stock are exchanged for or changed into other stock or securities, cash
and/or any other property, then in any such case the shares of Series A
Participating Preferred Stock shall at the same time be similarly exchanged or
changed in an amount per share (subject to the provision for adjustment
hereinafter set forth) equal to 1,000 times the aggregate amount of stock,
securities, cash and/or any other property (payable in kind), as the case may
be, into which or for which each share of Common Stock is changed or exchanged. 
In the event the Corporation shall at any time after the first issuance of any
share or fraction of a share of Series A Participating Preferred Stock
(i) declare any dividend on Common Stock payable in shares of Common Stock,
(ii)  subdivide the outstanding Common Stock, or (iii) combine the outstanding
Common Stock into a smaller number of shares, then in each such case the amount
set forth in the preceding sentence with respect to the exchange or change of
shares of Series A Participating Preferred Stock shall be adjusted by
multiplying such amount by a fraction the numerator of which is the number of
shares of Common Stock outstanding immediately after such event and the
denominator of

 

--------------------------------------------------------------------------------


 

which is the number of shares of Common Stock that are outstanding immediately
prior to such event.

 

(h) Redemption.  The shares of Series A Participating Preferred Stock shall not
be redeemable.

 

(i) Ranking.  The Series A Participating Preferred Stock shall rank junior to
all other series of the Corporation’s Preferred Stock as to the payment of
dividends and the distribution of assets, unless the terms of any such series
shall provide otherwise.

 

(j) Amendment.  The Certificate of Incorporation and the Bylaws of the
Corporation shall not be amended in any manner which would materially alter or
change the powers, preferences or special rights of the Series A Participating
Preferred Stock so as to affect them adversely without the affirmative vote of
the holders of a majority of the outstanding shares of Series A Participating
Preferred Stock voting separately as a class.

 

(k) Fractional Shares.  Series A Participating Preferred Stock may be issued in
fractions of a share which shall entitle the holder, in proportion to such
holder’s fractional shares, to exercise voting rights, receive dividends,
participate in distributions and to have the benefit of all other rights of
holders of Series A Participating Preferred Stock.

 

And be it further

 

RESOLVED, that any Officer of the Corporation be, and each of them hereby is,
authorized to execute a Certificate of Designation with respect to the Series A
Participating Preferred Stock pursuant to section 151 of the General Corporation
Law of the State of Delaware and to take all appropriate action to cause such
Certificate to become effective, including, but not limited to, the filing of
such Certificate with the Secretary of State of the State of Delaware.

 

IN WITNESS WHEREOF, I have executed and subscribed this Certificate and do
affirm the foregoing as true under the penalties of perjury this 30th day of
July, 1999.

 

 

 

/S/ Stephen B. Lamson

 

Stephen B. Lamson

 

Chief Financial Officer

 

Secretary and Treasurer

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT

OF

CERTIFICATE OF INCORPORATION

OF

SIMPSON MANUFACTURING CO., INC.

 

The undersigned hereby certifies that:

 

1.             The name of the corporation (hereinafter called the
“Corporation”) is Simpson Manufacturing Co., Inc.

 

2.             The Certificate of Incorporation of the Corporation is hereby
amended by deleting paragraph 1 of Article IV thereof and substituting thereof
the following new paragraph 1 of Article IV:

 

1.             The total number of shares of all classes of stock that the
Corporation shall have authority to issue is forty-five million (45,000,000), of
which five million (5,000,000) shares shall be Preferred Stock of the par value
of one cent ($0.01) per share and forty million (40,000,000) shares shall be
Common Stock of the par value of one cent ($0.01) per share. On the amendment of
this paragraph to read herein set forth, each outstanding share of Common Stock
is split-up and converted into two shares of Common Stock.

 

3.             The foregoing amendment of the Certificate of Incorporation of
the Corporation has been duly adopted in accordance with section 242 of the
General Corporation Law of the State of Delaware.

 

4.             The effective time of the foregoing amendment shall be 5 p.m.
eastern daylight time on August 8, 2002.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate as of
this July 29, 2002.

 

 

 

 

/S/ Michael J. Herbert

 

Michael J. Herbert

 

Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT

OF

CERTIFICATE OF INCORPORATION

OF

SIMPSON MANUFACTURING CO., INC.

 

The undersigned hereby certifies that:

 

1.             The name of the corporation (hereinafter called the
“Corporation”) is Simpson Manufacturing Co., Inc.

 

2.             The Certificate of Incorporation of the Corporation is hereby
amended by amending paragraph 1 of Article IV thereof to read in its entirety as
follows:

 

1.             The total number of shares of all classes of stock that the
Corporation shall have authority to issue is eighty-five million (85,000,000),
of which five million (5,000,000) shares shall be Preferred Stock of the par
value of one cent ($0.01) per share and eighty million (80,000,000) shares shall
be Common Stock of the par value of one cent ($0.01) per share.

 

3.             The foregoing amendment of the Certificate of Incorporation of
the Corporation has been duly adopted in accordance with section 242 of the
General Corporation Law of the State of Delaware.

 

4.             The foregoing amendment shall be effective on April 19, 2004.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate as of
this April 7, 2004.

 

 

/S/ Michael J. Herbert

 

Michael J. Herbert

 

Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT

OF

CERTIFICATE OF INCORPORATION

OF

SIMPSON MANUFACTURING CO., INC.

 

The undersigned hereby certifies that:

 

1.             The name of the corporation (hereinafter called the
“Corporation”) is Simpson Manufacturing Co., Inc.

 

2.             The Certificate of Incorporation of the Corporation is hereby
amended by amending paragraph 1 of Article IV thereof to read in its entirety as
follows:

 

1.             The total number of shares of all classes of stock that the
Corporation shall have authority to issue is one hundred sixty-five million
(165,000,000), of which five million (5,000,000) shares shall be Preferred Stock
of the par value of one cent ($0.01) per share and one hundred sixty million
(160,000,000) shares shall be Common Stock of the par value of one cent ($0.01)
per share.

 

3.             The foregoing amendment of the Certificate of Incorporation of
the Corporation has been duly adopted in accordance with section 242 of the
General Corporation Law of the State of Delaware.

 

4.             The foregoing amendment shall be effective on May 16, 2005.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate on this
May 3, 2005.

 

 

 

/S/ Michael J. Herbert

 

Michael J. Herbert

 

Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------